Appellate Case: 21-1180     Document: 010110673902       Date Filed: 04/21/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 21, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LATARA DURAND, individually,

        Plaintiff - Appellant,

  v.                                                          No. 21-1180
                                                  (D.C. No. 1:19-CV-01438-LTB-STV)
  MARI SHULL, individually,                                    (D. Colo.)

        Defendant - Appellee,

  and

  MICHELLE BARNES, Executive
  Director, Colorado Department of Human
  Services, in her official capacity; ANDERS
  JACOBSON, Director, Colorado Division
  of Youth Services, in his official capacity,

        Defendants.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1180     Document: 010110673902         Date Filed: 04/21/2022     Page: 2



        In this civil rights action premised on a racially hostile work environment, Latara

 Durand appeals from a district court order that applied qualified immunity and granted

 summary judgment to her supervisor, Mari Shull. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.

                                       BACKGROUND

        Durand is a Black female who worked as a Youth Services Specialist II at the

 Lookout Mountain Youth Services Center (“Lookout Mountain”), “an intensive secure

 treatment program for male juvenile offenders.” Aplt. App., Vol. I at 62. Her “role at

 Lookout Mountain was similar to a guard at a correction center for youths who had

 committed crimes.” Id., Vol. II at 50. Durand was assigned to Lookout Mountain’s

 Spruce housing unit.

        Shull was Lookout Mountain’s Assistant Director. In that position, she exercised

 supervisory authority over the Spruce and Juniper West units.

        On May 22, 2017, an inmate referred to as “John Doe” violently assaulted Durand

 as she escorted him back to his room in the Spruce unit for not following her instructions.

 Id. at 51.1 Durand “suffered a traumatic brain injury and cervical spine injury.” Id. at 52.

 Shull notified police, who charged Doe with assault. Durand missed a week of work.

        When Durand returned to Lookout Mountain on May 29, she was assigned to the

 Spruce unit’s control desk, pursuant to doctors’ medical restrictions. The control desk



        1
         Doe had a history of violence against other guards. And hours before Doe’s
 attack on Durand, he had been involved in two fights with male inmates. Durand had
 intervened and stopped the second fight.
                                              2
Appellate Case: 21-1180      Document: 010110673902          Date Filed: 04/21/2022         Page: 3



 “maintains the traffic in the unit, acting as a hub for the direction and control of the

 inmates.” Id. at 53. As part of her control desk duties, Durand had to “check on all

 inmates secured in their rooms every fifteen minutes.” Id. “Doe was housed in seclusion

 and [Durand] was required to check on him every fifteen minutes” by looking through the

 glass window in the door to his room. Id. at 54; see also id., Vol. I at 111.

        Nearly every time that Durand checked on Doe, “he would stand at the window,

 glare at [her], yell at [her], and/or make threatening and harassing gestures, such as

 clenching his fists.” Id., Vol. II at 55. On an occasion when Doe was speaking with

 another juvenile, Durand overheard him call her “a black bitch and black ass N word.”

 Id., Vol. I at 125. On one or more other occasions, Durand heard Doe in the control room

 “state terms such as ‘Black Bitch’ and/or ‘don’t press charges.[’]” Id., Vol. II at 55.2

 Two weeks after she returned to work, Durand learned that Doe had threatened to

 “continue to assault” her and kill her if she pressed charges against him. Id.

        Durand met with Shull to complain about Doe’s behavior and threats. Durand

 asked Shull to transfer Doe to another unit, to excuse her from any contact with him, and

 to report him to the police. But Shull rejected her requests. Durand also asked Shull

 about applying for a promotion, which would have allowed her to be away from Doe, but

 “Shull was not supportive.” Id. at 61.




        2
        The evidence before us on appeal provides few details of the circumstances
 surrounding the racial slurs uttered by Doe.
                                               3
Appellate Case: 21-1180      Document: 010110673902          Date Filed: 04/21/2022       Page: 4



        On July 5, 2017, Durand met with Shull again and submitted a letter of resignation

 because she “did not feel safe at Lookout Mountain anymore.” Id., Vol. I at 114. Her

 last day was July 7.

        Durand later sued Shull in her individual capacity and the Directors of Colorado’s

 Human Services and Youth Services Departments. The “sole claim” at issue on appeal is

 that “Shull refused to act to protect her from exposure to . . . Doe, thus creating a hostile

 and abusive work environment which resulted in [Durand’s] discriminatory constructive

 discharge,” in violation of 42 U.S.C. §§ 1981, 1983, and the Equal Protection Clause.

 Aplt. Opening Br. at 1, 17. According to Durand, the hostile environment began when

 “she returned to work after her assault” and continued through her last day. Aplt. Reply

 Br. at 4.

        The district court granted Shull summary judgment, concluding that she was

 entitled to qualified immunity because Durand failed to show a constitutional violation.

                                        DISCUSSION
                        I. Standard of Review & Qualified Immunity

        “We review de novo the district court’s order granting summary judgment to

 [Shull] on qualified-immunity grounds.” Gutteridge v. Oklahoma, 878 F.3d 1233, 1238

 (10th Cir. 2018). “[Q]ualified immunity shields officials from civil liability so long as

 their conduct does not violate clearly established statutory or constitutional rights of

 which a reasonable person would have known.” Id. (internal quotation marks omitted).

        “When a defendant asserts qualified immunity at summary judgment, the burden

 shifts to the plaintiff, who must clear two hurdles in order to defeat the defendant’s


                                               4
Appellate Case: 21-1180        Document: 010110673902        Date Filed: 04/21/2022      Page: 5



 motion.” Id. (internal quotation marks omitted). The plaintiff must “show (1) a

 reasonable jury could find facts supporting a violation of a constitutional right, which

 (2) was clearly established at the time of the defendant’s conduct.” Gutierrez v. Cobos,

 841 F.3d 895, 900-01 (10th Cir. 2016) (internal quotation marks omitted); see also Prince

 v. Sheriff of Carter Cnty., 28 F.4th 1033, 1043 (10th Cir. 2022) (explaining that qualified

 immunity’s first prong asks whether the plaintiff “has raised a genuine dispute of material

 fact such that a reasonable jury could find a [constitutional] violation”). “If, and only if,

 the plaintiff meets this two-part test does a defendant then bear the traditional burden of

 the movant for summary judgment—showing that there are no genuine issues of material

 fact and that he or she is entitled to judgment as a matter of law.” Gutteridge, 878 F.3d at

 1238 (internal quotation marks omitted).

        “We have discretion to address the two qualified-immunity prongs in whatever

 order is appropriate under the circumstances.” Toevs v. Reid, 685 F.3d 903, 910

 (10th Cir. 2012). In conducting our analysis, we “view the evidence, and all inferences

 arising from that evidence, in the light most favorable to the nonmoving party[;] . . . this

 usually means adopting the plaintiff’s version of the facts.” Emmett v. Armstrong, 973

 F.3d 1127, 1130 (10th Cir. 2020) (ellipsis and internal quotation marks omitted).

        We begin our analysis with the first qualified-immunity prong—whether there was

 a constitutional violation.

                                II. Hostile Work Environment

        “One special type of discrimination claim is a claim that the defendant created a

 hostile work environment. We will assume, without deciding, that such a claim can be

                                               5
Appellate Case: 21-1180     Document: 010110673902         Date Filed: 04/21/2022     Page: 6



 brought as a § 1983 claim based on both § 1981 and the Equal Protection Clause.”

 Allstate Sweeping, LLC v. Black, 706 F.3d 1261, 1266 (10th Cir. 2013). We will also

 assume, without deciding, that such a claim against a supervising authority, like Shull,

 can be premised on a hostile work environment created by a third-party nonemployee.3

        A plaintiff claiming a racially hostile work environment must show that “under the

 totality of the circumstances (1) the harassment was pervasive or severe enough to alter

 the terms, conditions, or privilege of employment, and (2) the harassment was racial or

 stemmed from racial animus.” Bolden v. PRC Inc., 43 F.3d 545, 551 (10th Cir. 1994)

 (internal citations omitted). Thus, to avoid summary judgment, “[Durand] must present

 evidence that creates a genuine dispute of material fact as to whether [the Spruce unit at



        3
          Durand does not claim that Shull herself created a hostile work environment.
 Indeed, Durand admitted during her deposition that neither Shull nor anyone else
 employed at Lookout Mountain made any remark about her race or took any action
 that referred to her race. Aplt. App, Vol. I at 118-19. Instead, Durand’s claim is
 premised entirely on Doe’s statements and conduct. Although such a third-party
 hostile-work-environment claim has been recognized in the Title VII context, see,
 e.g., Lockard v. Pizza Hut, Inc., 162 F.3d 1062, 1072-74 (10th Cir. 1998), its
 applicability in the § 1981, § 1983 and equal-protection context is not entirely clear.
        In particular, the liability theory under Title VII for a third-party hostile-work-
 environment claim is negligence, based on a “fail[ure] to remedy or prevent a hostile
 or offensive work environment of which management-level employees knew, or in
 the exercise of reasonable care should have known.” Id. at 1074 (internal quotation
 marks omitted); see also Turnbull v. Topeka State Hosp., 255 F.3d 1238, 1244 (10th
 Cir. 2001) (“apply[ing] a negligence analysis” to a Title VII claim of “sexual
 harassment based upon the acts of nonemployees”).
        But “mere negligence is not enough to hold a supervisor liable under § 1983”;
 rather, “a plaintiff must establish that the supervisor acted knowingly or with
 deliberate indifference that a constitutional violation would occur.” Serna v. Colo.
 Dep’t of Corr., 455 F.3d 1146, 1151 (10th Cir. 2006) (internal quotation marks
 omitted). Section 1981 also requires “purposeful discrimination.” Gen. Bldg.
 Contractors Ass’n, Inc. v. Pennsylvania, 458 U.S. 375, 391 (1982).
                                              6
Appellate Case: 21-1180     Document: 010110673902          Date Filed: 04/21/2022     Page: 7



 Lookout Mountain was] permeated with discriminatory intimidation, ridicule, and insult

 that [was] sufficiently severe or pervasive.” Lounds v. Lincare, Inc., 812 F.3d 1208,

 1222 (10th Cir. 2015) (brackets and internal quotation marks omitted).4

 A.     Pervasive Racial Harassment

        Durand identifies several instances in which she heard Doe call her a “Black

 Bitch,” Aplt. App., Vol. II at 55, or a “black ass N word,” id., Vol. I at 125. These racial

 slurs are undoubtedly offensive. But pervasive harassment requires more than “a few

 isolated incidents of racial enmity or sporadic racial slurs.” Chavez v. New Mexico, 397

 F.3d 826, 832 (10th Cir. 2005) (internal quotation marks omitted). “Instead, there must

 be a steady barrage of opprobrious racial comments.” Id. (internal quotation marks

 omitted).

        Nevertheless, “the existence of racial harassment must be determined in light of

 the record as a whole, and the trier of fact must examine the totality of the circumstances,

 including the context in which the alleged incidents occurred.” McCowan v. All Star

 Maint., Inc., 273 F.3d 917, 925 (10th Cir. 2001) (brackets and internal quotation marks

 omitted). Durand contends that Doe’s racial slurs must be considered alongside his

 “[f]acially neutral” threatening statements and gestures toward Durand. Aplt. Opening

 Br. at 24. Indeed, “when a plaintiff introduces evidence of both race-based and



        4
          “Pervasiveness and severity are independent and equal grounds” for a claim
 of hostile work environment. Lounds, 812 F.3d at 1222 (internal quotation marks
 omitted). Although the district court phrased the standard as both “pervasive and
 severe” and “pervasive or severe,” Aplt. App., Vol. II at 117, 118, our review is de
 novo, and we utilize only the disjunctive formulation.
                                              7
Appellate Case: 21-1180      Document: 010110673902         Date Filed: 04/21/2022        Page: 8



 race-neutral harassment, and when a jury, viewing the evidence in context, reasonably

 could view all of the allegedly harassing conduct as the product of racial hostility, then it

 is for the fact finder to decide whether such an inference should be drawn.” Hernandez v.

 Valley View Hosp. Ass’n, 684 F.3d 950, 960 (10th Cir. 2012) (brackets, ellipsis, and

 internal quotation marks omitted).

        But here, Durand has not identified evidence that a reasonable jury could view as

 establishing a common thread of racial hostility between Doe’s racially-neutral threats

 and gestures and his overtly racist statements. To the contrary, the record evidence

 indicates that Doe’s hostility toward Durand was tied to the assault charges pending

 against him. See, e.g., Aplt. App., Vol. II at 55 (Durand’s declaration statement that

 when Doe was in the control room “talking with others” and she walked by, Doe would

 say “‘Black Bitch’ and/or ‘don’t press charges[’]”); id. at 56 (Durand’s declaration

 statement that Doe asked a counselor whether Durand “was pressing charges against

 him” and then threatened to “continue to assault [her] and kill [her] if [she] pressed

 charges against him”).

        Further, we cannot overlook the context of this case. See Oncale v. Sundowner

 Offshore Servs., Inc., 523 U.S. 75, 81 (1998) (requiring “careful consideration of the

 social context in which particular behavior occurs and is experienced by its target”);

 Lounds, 812 F.3d at 1223 (quoting Oncale and noting this court’s similar requirement of

 “careful[ ] consider[ation] [of] each instance [of alleged harassment] as a component of

 the overall workplace milieu”). Lookout Mountain is a “juvenile criminal correctional

 facility.” Aplt. App., Vol. I at 11. A probability of harassment is inherent in any such

                                               8
Appellate Case: 21-1180     Document: 010110673902          Date Filed: 04/21/2022      Page: 9



 setting. See Slayton v. Ohio Dep’t of Youth Servs., 206 F.3d 669, 677, 678 (6th Cir.

 2000) (stating “it is beyond doubt that inmate conduct, without more, is an insufficient

 predicate for a hostile environment claim” because “[b]y choosing to work in a prison,

 corrections personnel have acknowledged and accepted the probability that they will face

 inappropriate and socially deviant behavior”; but finding a hostile work environment

 because the plaintiff’s coworker “encouraged, endorsed, and even instigated the inmates’

 harassing conduct”); see, e.g., Vajdl v. Mesabi Acad. of KidsPeace, Inc., 484 F.3d 546,

 550 (8th Cir. 2007) (citing Slayton and declining “[t]o impose liability [for a hostile work

 environment] upon [a juvenile corrections facility] for the inappropriate sexual

 expressions of severely troubled youth . . . without evidence of special circumstances”).

        Because this case arises from a corrections environment and involves evidence of

 isolated racial slurs, with facially-neutral threats and gestures not shown to be the product

 of racial hostility, we conclude that a reasonable jury could not find that Durand’s work

 environment was infected with pervasive racial harassment.

 B.     Severe Racial Harassment

        Isolated incidents of racial harassment can establish a hostile work environment if

 they are “especially egregious or extreme.” Morris v. City of Colo. Springs, 666 F.3d

 654, 667 (10th Cir. 2012). Durand argues that Doe’s harassment satisfies this standard

 because he called her “Black Ass Nigger[ ] and Black Bitch” and threatened to continue

 assaulting her and to kill her. Aplt. Opening Br. at 29.

        But we have already determined that a reasonable jury could not find a racial

 component in Doe’s facially-neutral threats. Further, the corrections context in which

                                              9
Appellate Case: 21-1180     Document: 010110673902          Date Filed: 04/21/2022      Page: 10



  Doe uttered the racial slurs is highly relevant. Finally, while the use of “unambiguously

  raci[st]” words like “nigger” can in certain circumstances qualify as sufficiently severe to

  create a hostile work environment, see, e.g., Tademy v. Union Pac. Corp., 614 F.3d 1132,

  1145 (10th Cir. 2008) (internal quotation marks omitted) (holding that severity was

  established by “various graffiti and cartoons combined with the words ‘nigger’ and

  ‘nigger go home’ etched on [employee’s] locker”), the standard is not one of strict

  liability, see, e.g., Peters v. Renaissance Hotel Operating Co., 307 F.3d 535, 552 (7th

  Cir. 2002) (holding that co-worker’s use of the word “nigger” in plaintiff’s presence did

  not rise to the level of objectively hostile work environment). Durand’s evidence

  indicates that Doe made one or more of his racist remarks to others, rather than directly to

  her. See Aplt. App., Vol. I at 125 (Durand’s deposition testimony that she heard Doe say

  to another juvenile, “black bitch and black ass N word”); id., Vol. II at 55 (Durand’s

  declaration statement that Doe would say “Black Bitch” while in the control room

  “talking with others”).

         Given all of the circumstances of this case, we conclude that a reasonable jury

  could not find that Durand experienced objectively severe racial harassment that created a

  hostile work environment.5



         5
           Because Durand has failed to raise a triable issue as to whether she endured a
  hostile work environment, her constructive-discharge claim necessarily fails. See
  Williams v. W.D. Sports, N.M., Inc., 497 F.3d 1079, 1095 n.12 (10th Cir. 2007)
  (indicating that where claims of hostile work environment and constructive discharge
  are based on the “same allegations,” the failure of the former renders harmless “any
  error in dismissing the [latter]”); accord Perkins v. Int’l Paper Co., 936 F.3d 196,
  212 (4th Cir. 2019) (“Because we have already concluded that [plaintiff] failed to
                                              10
Appellate Case: 21-1180      Document: 010110673902           Date Filed: 04/21/2022      Page: 11



         Although Durand’s failure to show a constitutional violation is sufficient by itself

  to affirm the application of qualified immunity, see A.M. v. Holmes, 830 F.3d 1123,

  1134-35 (10th Cir. 2016), even if she had established a hostile work environment,

  qualified immunity would still apply because she has not shown that the resulting

  constitutional violation was clearly established.

                                 III. Clearly Established Law

         In her opening brief, Durand addresses the clearly-established prong of qualified

  immunity by requesting a remand to the district court so it can consider the prong in the

  first instance. In response, Shull presents the clearly-established prong as an alternative

  ground for affirmance and contends that remand is unnecessary, as the issue presents a

  question of law within our de novo review, see Elder v. Holloway, 510 U.S. 510, 516

  (1994). Given that Durand addresses the prong in her reply brief in response to Shull

  raising it as an alternative ground for affirmance, we will address the prong. See Shepard

  v. Quillen, 840 F.3d 686, 693 n.8 (9th Cir. 2016) (addressing clearly-established prong in

  the first instance despite appellant’s failure to discuss it in the opening brief, because the

  appellee urged its consideration).

         “To qualify as clearly established, a constitutional right must be sufficiently clear

  that every reasonable official would have understood that what [s]he is doing violates that

  right.” Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018) (internal quotation

  marks omitted). “A case clearly establishes a right when a Supreme Court or Tenth


  show he was subjected to a hostile environment, it necessarily follows that he cannot
  show constructive discharge.”).
                                                11
Appellate Case: 21-1180       Document: 010110673902         Date Filed: 04/21/2022      Page: 12



  Circuit decision is on point, or if the clearly established weight of authority from other

  courts shows that the right must be as the plaintiff maintains.” Id. (brackets and internal

  quotation marks omitted). We “must determine whether a right is clearly established in

  light of the specific context of the case, not as a broad general proposition.” Id. (internal

  quotation marks omitted).

         Durand defines the right at issue as the “right to be free from race discrimination

  in public sector employment” as “established in the Equal Protection Clause, and asserted

  through [s]ections 1981 and 1983.” Reply Br. at 25. But “the Supreme Court has

  repeatedly highlighted the longstanding principle that clearly established law should not

  be defined at a high level of generality.” Frasier v. Evans, 992 F.3d 1003, 1014 (10th

  Cir. 2021) (internal quotation marks omitted). And this is not a case in which “a general

  constitutional rule already identified in the decisional law . . . appl[ies] with obvious

  clarity to the specific conduct in question,” Taylor v. Riojas, 141 S. Ct. 52, 53-54 (2020)

  (internal quotation marks omitted). In particular, this case seeks to impose personal

  liability against a state supervising officer for exposure to racial harassment committed

  by a nonemployee third party, where (1) there is no evidence the supervising officer had

  racist intent or engaged in any racist conduct; (2) the harassment was accomplished by an

  inmate in a corrections facility; and (3) the harassment was connected to the inmate’s

  attempts to avoid criminal charges.

         Durand makes no attempt to identify a case with similar facts. And although we

  are aware of third-party, hostile work environment, prison cases in the Title VII context,

  see, e.g. Beckford v. Dep’t of Corr., 605 F.3d 951, 958 (11th Cir. 2010) (collecting

                                                12
Appellate Case: 21-1180     Document: 010110673902          Date Filed: 04/21/2022    Page: 13



  cases), Durand has not pursued relief under Title VII, which involves a lesser-degree of

  intent than that which would apply here, see supra note 3.

         Because Durand has not shown that Shull violated a constitutional right that was

  clearly established at the time she was exposed to Doe’s harassment, Shull is entitled to

  qualified immunity.

                                        CONCLUSION

         We affirm the district court’s judgment.



                                                    Entered for the Court


                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                              13
Appellate Case: 21-1180    Document: 010110673902        Date Filed: 04/21/2022     Page: 14




  21-1180, Durand v. Barnes
  ROSSMAN, J., concurring.

        I join in affirming the district court, but I rest my concurrence only on the

  clearly-established law prong as set forth in Part III of the Order & Judgment.